Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
OPERATING METHOD FOR PERFORMING FIRMWARE IMAGE CHUNK UPDATE AND VERIFICATION OF WHETHER DAMAGE AS OCCURRED ON STORAGE DEVICE  – 

II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..controller that is included in a storage device communicating with a host device,, the controller comprising: a buffer configured to store a first firmware image chunk corresponding to a first firmware image download command received from the host device; and a register configured to store a verification result of the first firmware image chunk obtained through verification performed based on receiving the first firmware image chunk, wherein the controller is configured to: receive a firmware image download command and a firmware image corresponding to the firmware image download command from the host device, obtain a verification result by performing verification for determining whether the firmware image is damaged in response to the received firmware image download command, receive a second firmware image chunk, store the second firmware image chunk in the buffer, perform verification on the first firmware image chunk and the second firmware image chunk each stored in the buffer, and store a verification result of each of the first firmware image chunk and the second firmware image chunk in the register.” Claims 9 and 15 are both similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art of GRAHAM (US 2020/0202002) teaches that it is desirable to perform an additional verification of firmware image after it has been reconstructed from obfuscated firmware content.  The obfuscated copy may be created using the same first security value and/or second security value, differing values, the obfuscation function, an alternative obfuscation function, a differing process for generating an assignment of chunks to blocks, and so forth. ([0013-0022])

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 22, 2022